IN THE COURT OF APPEALS OF IOWA

                                     No. 16-1799
                                  Filed July 6, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JEFFREY MARCELLINUS FRIIS,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Bremer County, Peter B. Newell,

District Associate Judge.



      Defendant appeals several convictions, contending his counsel provided

ineffective assistance. AFFIRMED.



      Andrew C. Abbott of Abbott Law Office, P.C., Waterloo, for appellant.

      Thomas J. Miller, Attorney General, and Thomas J. Ogden, Assistant

Attorney General, for appellee.



      Considered by Vogel, P.J., and Doyle and McDonald, JJ.
                                         2


MCDONALD, Judge.

       Jeffrey Friis was convicted of possession of a controlled substance, third

offense; eluding or attempting to elude, carrying weapons, operating while

intoxicated, first offense; and theft in the third degree. On appeal, he challenges

his convictions, contending his counsel was ineffective in failing to advise him of

the immigration consequences of his pleas and failing to file a motion in arrest of

judgment after the district court also failed to advise Friis of the immigration

consequences of his pleas. We conclude the record is inadequate to address

the claims on the merits. We affirm the defendant’s convictions and preserve the

claims for postconviction-relief proceedings. See State v. Johnson, 784 N.W.2d

192, 198 (Iowa 2010) (determining a court “must preserve” an ineffective

assistance claim if the record is inadequate to address it on direct appeal).

       AFFIRMED.